Citation Nr: 1606817	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  08-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability. 

3.  Entitlement to service connection for a neck disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to January 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  

A June 2012 Board decision denied entitlement to service connection for the right leg, low back and neck disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims and in an April 2013 order, the Court granted a Joint Motion for Remand, vacating the Board's June 2012 decision, with regard to these issues, and remanded the case to the Board for action consistent with the Joint Motion.  The claim was remanded by the Board in October 2013 for additional development.


REMAND

At a July 2007 VA examination, the examiner opined that the Veteran's low back disability was not related to his active service and based the opinion in part on the absence of any chronicity of symptoms or continued treatment for the low back since service.  However, the Veteran has reported that he has continued to have low back pain since separation from service and that he received private treatment for these symptoms.  VA outpatient treatment records associated with the Veteran's claims file document that he reported to VA treatment providers that he received private treatment for the low back.  Therefore, a VA examination is necessary to determine the nature and etiology of the Veteran's current low back disability, with consideration given to the Veteran's lay statements of record regarding continuity of symptomatology.  

Regarding the claims of entitlement to service connection for a right leg disability and a neck disability, those claims are inextricably intertwined with the claim of entitlement to service connection for a low back disability and must be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, VA outpatient treatment records show that prior to being treated by VA, the Veteran received treatment from Dr. M.S., a private family practice physician in Florence, South Carolina.  Records of such treatment are not currently associated with the claims file and efforts to obtain them should be made before a decision is made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, to include records from Dr. M.S. in Florence, South Carolina.  If records cannot be obtained, notify the Veteran and allow him the opportunity to submit those records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed low back, right leg, and neck disabilities.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should respond to the following: 

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is etiologically related to active service, to include the treatment documented during service?  The examiner should specifically address the lay statements of the Veteran, documented in the VA outpatient treatment records, of continuity of symptoms.

(b)  Is it at least as likely as not (50 percent or better probability) that any currently diagnosed right leg disability or neck disability is etiologically related to active service, to include the back treatment documented during service.  

(c)  If the Veteran's low back disability is etiologically related to active service, is it at least as likely or not that any currently diagnosed right leg disability or neck disability was caused or aggravated (worsened beyond the natural progression of the disorder) by the low back disability.  

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




